Memorandum by the Court. Appeal from an order of the Family Court, Broome County, entered August 11, 1969, holding appellant guilty of contempt of court for failure to make support payments directed by the court and remanding him to jail ,for 90 days unless he should thenceforth make stated payments. Counsel for the appellant asserts that the constitutionality of section 454 >of the Family Court Act is in issue. However, the constitutionality of imprisonment for a willful failure to comply with the court’s mandate has been upheld. (See Chase v. Griffin, 31 A D 2d 681.) The present record establishes that during a period when the appellant was employed for three months he made only one payment to *596his wife and for that failure he offered no excuse. The court made no findings, but upon the present record its implied finding of willfulness is sustained. The present ease does not present a situation where the imprisonment was imposed upon a husband for failure to pay during a period of time when he was unable to pay. Order affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Sweeney,- JJ., concur in memorandum by the court.